Citation Nr: 0014211	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1969 and from December 1969 to June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), which, inter alia, granted service connection for PTSD 
and assigned a disability rating of 10 percent, effective 
February 20, 1997.  The veteran perfected an appeal of the 
August 1997 decision.

The Board notes that in a September 1998 rating action, the 
veteran's disability evaluation for PTSD was increased from a 
10 percent rating to a 70 percent rating, effective February 
1997.  A total rating based on individual unemployability was 
granted, effective February 1997, in a rating decision in May 
1999.

The current schedular award is less than the maximum 
evaluation available and consequently the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


REMAND

The Board finds the veteran's claim for increased 
compensation benefits for PTSD is well-grounded, meaning 
plausible, and based on a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).  

The most recent VA psychiatric examination was conducted in 
May 1997.  Since that period of time numerous VA outpatient 
treatment records, statements from VA psychiatrists, and 
private psychiatrists show that the veteran's PTSD disorder 
has increased in severity.  The Board finds that the veteran 
should be afforded a VA psychiatric examination for the 
purpose of determining the nature and severity of his 
service-connected PTSD prior to appellate disposition of this 
appeal.

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).

In addition, in an October 1998 Form 9, the veteran indicated 
that he did not want to appear before a member of the Board.  
However, in a November 1998 statement the veteran requested a 
personal hearing to address the issue of an increased 
evaluation for PTSD.  It is a basic principle of veterans' 
law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999).  Pursuant to 38 
C.F.R. § 20.700 (1999), a hearing on appeal before the Board 
will be granted if an appellant expresses a desire to appear 
in person.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be notified in 
writing and asked to clarify whether or 
not he has a desire to appear in person 
before a representative of the RO or a 
member of the Board sitting at the RO.  
If the veteran desires a personal 
hearing, the veteran should be scheduled 
to appear before the RO or a member of 
the Board as soon as it may be feasible.  

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of medical records in connection with 
each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The RO should then schedule the 
veteran for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD.  The veteran should 
be asked to provide information 
concerning his recent social and work 
experience.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided.  The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

4.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and38.02-38.03.




		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

